—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of three counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1], [3], [4]) and the infraction of driving the wrong way on a one-way street (Vehicle and Traffic Law § 1127 [a]). There is no merit to his contention that the verdict is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). One officer testified that, while he was driving a police cruiser that was following the vehicle operated by defendant, he saw defendant throw “what appeared to be a weapon” over the top of the vehicle toward the corner. Another officer who was a passenger in the cruiser testified that, when the cruiser was about 15 yards behind defendant’s vehicle, he observed defendant throw a gun from the vehicle and that the gun was recovered in the exact location where he told other officers it would be found. We also conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, Drury, J. — Criminal Possession Weapon, 3rd Degree.) Present — Denman, P. J., Pine, Hayes, Pigott, Jr., and Balio, JJ.